         Case 1:17-cr-00722-VSB Document 224 Filed 11/14/19 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     November 14, 2019

Via ECF
The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
United State Courthouse
40 Foley Square, Courtroom 518
New York, New York 10007

       Re:     United States v. Sayfullo Habibullaevic Saipov, S1 17 Cr. 722 (VSB)

Dear Judge Broderick:

        The Government writes in response to the Court’s Order, dated November 13, 2019 (the
“November 13 Order”). (Dkt. No. 223). In the November 13 Order, the Court directed the parties
to advise the Court as to what specific information they intended to discuss with the Office of the
Jury Clerk (the “Jury Clerk”) in connection with the defendant’s motion for records and papers
used in connection with the constitution of the Master and Qualified Jury Wheels in the United
States District Court for the Southern District of New York (the “Defendant’s Motion,” which is
attached hereto as Exhibit A). (Dkt. No. 218). In this letter, the Government describes the specific
information from the Jury Clerk that the Government believes is necessary to address certain of
the requests in the Defendant’s Motion, which are described in more detail below.

        On November 8, 2019, the Government wrote to the Court and set forth the Government’s
position with respect to the Defendant’s Motion, including the Government’s belief that the parties
should confer with each other and the Jury Clerk as to “the feasibility of providing such
information, the format for provision of such information, and the anticipated timeline for
gathering and provision of this information.” (Dkt. No. 221, at 2). To address the Defendant’s
Motion and the jury selection issues that it might raise, the Government believes that the parties
will need to obtain the following information from the Jury Clerk:

       1. The number of potential jurors that the Jury Clerk can call per day to complete jury
          questionnaires, whether that number can be increased if necessary, and how far in
          advance of trial the Jury Clerk can send summons to potential jurors.

       2. The feasibility of providing the information sought in Requests 1-8 on Attachments 1
          and 2 to the Defendant’s Motion, including in what form that information is maintained
          and can be provided to the defense. In particular, the Government believes that the
          Jury Clerk will need to identify which Master Wheel the potential trial jurors will be
          selected from, or to indicate when that information will become available.

       3. With respect to Requests 11 & 12 on both Attachments 1 and 2 (which call for Master
          Wheel data), whether that information is available in an electronic form, as requested
          by the defense, and when that information will be available to provide to defense.
         Case 1:17-cr-00722-VSB Document 224 Filed 11/14/19 Page 2 of 2
The Honorable Vernon S. Broderick
November 14, 2019
Page 2

       4. With respect to Requests 13 in both Attachments 1 and 2 (which call for status codes
          for potential grand and trial jurors respectively), whether information that is responsive
          to those Requests is available in electronic form, and how quickly that information can
          be provided to the defense.

       5. With respect to Requests 17 in both Attachments 1 and 2 (which call for disposition
          information for potential grand and trial jurors respectively), what information is
          recorded about each returned juror summons, whether that information is stored
          electronically, whether it is feasible to redact personal identifying information from the
          disposition information, when this information about potential jurors will be available,
          and how many potential juror summons the Jury Clerk anticipates sending.

       6. Finally, the Government believes that it would be beneficial to allow the Jury Clerk to
          raise any logistical or feasibility issues or concerns the Jury Clerk may have with the
          Defendant’s Motion, so that the parties can seek to address those concerns.

        Accordingly, the Government respectfully requests that the Court authorize the Jury Clerk
to address these specific issues with the parties, and to provide any information to the parties that
the Jury Clerk reasonably believes is necessary to confer about these issues.

                                                        Respectfully submitted,
                                                        GEOFFREY S. BERMAN
                                                        United States Attorney

                                                  by:          /s/
                                                        Amanda Houle
                                                        Sidhardha Kamaraju
                                                        Matthew Laroche
                                                        Jason Richman
                                                        Assistant United States Attorneys
                                                        (212) 637-2194/6523/2420/2589
